     Case 2:18-cr-00614-JS-GRB Document 67 Filed 09/12/19 Page 1 of 1 PageID #: 254




                             FRITZ SCHELLER, P.L.
                                         ATTORNEY AT LAW
                                         200 E. ROBINSON STREET, SUITE 1150
                                              ORLANDO, FLORIDA 32801
                                              TELEPHONE: (407) 792-1285
                                               FACSIMILE: (407) 649-1657
                                            _________________________________

FRITZ SCHELLER                                                                  E-MAIL: FSCHELLER@FLUSALAW.COM
                                                September 12, 2019

     VIA ECF
     The Honorable Joanna Seybert
     United States District Court Judge
     100 Federal Plaza
     Central Islip, New York 11722

              Re: United States v. Christian Romandetti, et al, Case No.: 2:18-cr-00614-JS-GRB

     Your Honor:

            Mr. Romandetti’s status conference is set for September 20, 2019. Mr. Romandetti
     requests an adjournment until December 2019, pursuant to Rule 45 of the Federal Rules of
     Criminal Procedure. See Fed. R. Crim. P. 45(b)(1). 1 The Government and counsel for Frank
     Sarro agree with this request.

             The request for a continuance is based on the parties’ need to complete the discovery and
     plea negotiation process. Because this complex case involves a significant amount of discovery,
     including financial records, the Government was not able to make their discovery production
     until June 4, June 12 and June 27, 2019. As a result, counsel for both co-defendants need
     additional time to complete their discovery review. Because my client agrees with the requested
     continuance, he is waiving his speedy trial rights. Thank you in advance for your consideration.

                                                       Sincerely,
                                                       s/ Fritz Scheller
                                                       Fritz Scheller

     cc:      All parties via ECF

     1
         Fed. R. Crim. P 45(b)(1) states, in pertinent part, that:

              [w]hen an act must or may be done within a specified period, the court on its own
              may extend the time, or for good cause may do so on a party's motion made:

              (A) before the originally prescribed or previously extended time expires.
